DETAILED ACTION
This action is responsive to the application No. 16/850,490 filed on April 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 03/04/2022 responding to the Office action mailed on 01/12/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 3, 7, 9, and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-22.1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
1123451

Claims 1, 2, 4-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2020/0127031) in view of Wang (CN 110323238).

Regarding Claim 1, Suzuki (see, e.g., Fig. 20), teaches an optical sensor device, comprising:2
a substrate 401 having a plurality of optical sensor units 402 therein;3
a first light collimating structure 420/410/405 on the substrate 401, comprising:4
a first transparent layer 410 having a plurality of micro-lenses 411 arranged in an 5array; and6
a plurality of first light-shielding layers 420 on the first transparent layer 7410 between the plurality of micro-lenses 4118, wherein the plurality of first light-shielding layers 420 does not cover the plurality of micro-lenses 411.
910Suzuki does not show a transparent cover plate disposed on the first light collimating structure, 9wherein the transparent cover plate is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses.
Wang (see, e.g., Fig. 3), in similar optical sensor devices to those of Suzuki, on the other hand, teaches a transparent cover plate 17 disposed on the first light collimating structure 13/14/15, 9wherein the transparent cover plate 17 is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses 15.  The protective layer 17 can be used for the protection of the small lenses 15, such as a moisture-proof, dust-proof, anti-scraping and so on.


Regarding Claim 2, Suzuki and Wang teach all aspects of claim 1.  Suzuki (see, e.g., Fig. 20), teaches that the first light collimating 2structure 420/410/405 further comprises a plurality of second light-shielding layers 405 on the 3substrate 401 between the plurality of optical sensor units 402, and the plurality of first light-4shielding layers 420 correspond to the plurality of second light-shielding layers 405, 5respectively, and at least partially overlaps on a vertical projection direction.

Regarding Claim 4, Suzuki and Wang teach all aspects of claim 1.  Wang (see, e.g., Fig. 3), teaches that a material of the first 2transparent layer 13 is a curable transparent material (i.e., PET, polyethylene terephthalate).

Regarding Claim 5, Susuki and Wang teach all aspects of claim 1.  Suzuki (see, e.g., Fig. 20), teaches that the first transparent layer 410 can include, for example, silicon nitride, silicon oxynitride (see, e.g., par. 0099), and Wang (see, e.g., Fig. 3), teaches that the transparent cover plate 17 is made of a transparent polymer.

Regarding Claim 6, Suzuki and Wang teach all aspects of claim 1.  Suzuki (see, e.g., Fig. 20) and Wang (see, e.g., Fig. 3), teach that a refractivity of the first transparent layer is larger than a refractivity of the transparent cover plate2.

Regarding Claim 8, Suzuki and Wang teach all aspects of claim 2.  Suzuki (see, e.g., Fig. 20), teaches that the optical sensor device further comprises a second light 2collimating structure 480/404 on the substrate 401.

Regarding Claim 10, Suzuki and Wang teach all aspects of claim 8.  Suzuki (see, e.g., Fig. 20), teaches that the second light collimating 2structure 480/404 comprises:  3
a plurality of transparent pillars 480 on the plurality of optical sensor units 402 within 4the substrate 401 (see, e.g., pars. 0045, 0105); and5
a plurality of fourth light-shielding layers 404 surrounding the plurality of 6transparent pillars 480.

Regarding Claim 11, Suzuki and Wang teach all aspects of claim 1.  Wang (see, e.g., Fig. 3), teaches that the substrate 16 further comprises 2a protective layer 12 on the plurality of optical sensor units 111.

Regarding Claim 12, Suzuki and Wang teach all aspects of claim 1.  Wang (see, e.g., Fig. 3), is silent with respect to the claim limitation that a thickness of the transparent 2cover plate 17 occupies 20% to 40% of a thickness of the optical sensor device.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Wang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments filed on 03/04/2022 have been fully considered but they are not persuasive.


As shown above in Fig. 20 of Suzuki, the light-shielding part 420 of Suzuki extends above a top surface of the intralayer lenses 411 along the normal direction of the top surface the semiconductor layer 401.  Therefore, the light-shielding part 420 of Suzuki covers a portion of the intralayer lenses 411 (it can be observed when FIG. 20 of Suzuki is in a 90 degree rotation clockwise or counterclockwise).  In additon, the light shield layer 14 of Wang covers a portion of the lenslet 15, as shown in Fig. 3 of Wang.  Therefore, none of Suzuki and Wang individually or in combination teach or suggest “the plurality of first light-shielding layers does not cover the plurality of micro-lenses”.

The examiner responds:
Suzuki (see, e.g., Fig. 20), clearly teaches that the plurality of light-shielding layers 420 does not cover the plurality of microlenses 411 in a vertical direction.1

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814